Citation Nr: 0303372	
Decision Date: 02/26/03    Archive Date: 03/05/03

DOCKET NO.  99-04 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

1.  Entitlement to service connection for impaired vision of 
the left eye, to include refractive error.

2.  Entitlement to service connection for a left eye 
disability, to include vitreous detachment and presbyopia.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel

INTRODUCTION

The appellant served on active duty for training from July 
1956 to December 1956, with the United States Army Reserves, 
and on active duty from February 1961 to February 1963, with 
the United States Army.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1997 rating decision of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The appellant appeared at a hearing held at the RO on April 
29, 1999.  A transcript of that hearing has been associated 
with the record on appeal.  On May 23, 2001, a hearing was 
held in Pittsburgh, Pennsylvania before Bettina S. Callaway, 
who is the Veterans Law Judge making this decision and who 
was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7107(b), (c) (West 2002).  A 
transcript of that hearing has been associated with the 
record on appeal.

This case was before the Board previously in August 2001, 
when it was remanded for additional development.  The 
requested development has been completed.

Because the appellant's claim for entitlement to service 
connection for impaired vision of the left eye based upon 
refractive error will be addressed on a different legal basis 
than the appellant's claim of entitlement to service 
connection for a left eye disability, the issue of 
entitlement to service connection for a left eye condition 
has been redesignated as the two issues above.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  In service, the appellant was noted to have refractive 
error in his left eye, which increased in severity from 20/40 
to 20/200 during service.

3.  Posterior vitreous detachment was first shown many years 
after service and is a result of a natural aging process of 
the eye; myopia, and presbyopia are not due to any incident 
of service.


CONCLUSIONS OF LAW

1.  The appellant's impaired vision due to refractive error 
is not a disease or injury within the meaning of applicable 
legislation providing compensation benefits.  38 C.F.R. 
§§ 3.303(c); 4.9 (2002). 

2.  Presbyopia and vitreous detachment of the left eye were 
not incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service medical records indicate that, at the appellant's 
June 1956 entrance physical examination, for his six-month 
period of active duty training for the reserves, his vision 
was recorded as 20/40 in the right eye and 20/40 in the left 
eye.  The appellant had slight bilateral myopia.  At the 
appellant's December 1956 relief from active duty 
examination, his vision was recorded as 20/20 in the right 
eye and 20/200 in the left eye.  The appellant had defective 
vision bilaterally.  He reported no history of eye trouble.  
He indicated that he had worn or wore glasses.  There are no 
medical records indicating the appellant sought treatment for 
any left eye problems during this period of service.  

The appellant enlisted in the United States Army in February 
1961.  On his entrance physical examination, conducted in 
October 1960, his uncorrected vision was recorded as 20/40 in 
the right eye and 20/200 in the left eye.  His corrected 
vision was recorded as 20/20 in both eyes.  The appellant 
denied a history of eye trouble.  He indicated that he had 
worn or wore glasses.  Service medical records reveal the 
appellant was not treated for any left eye complaints, 
including vision problems, during service.  Two notes 
indicate that the appellant was treated on March 21, 1961 for 
an injury to his right eye.  The appellant had injured his 
right eye with his fingernail two days previously.  On 
examination, he had edema of the eyelids and subconjunctival 
bleeding.  Vision in his right eye was 20/30, and his vision 
in his left eye was 20/200.  In February 1963 the appellant 
underwent his separation physical examination.  His vision 
was recorded as 20/20 in the right eye and 20/20 in the left 
eye.  The appellant denied a history of eye trouble.

Medical records from the [redacted] in 
[redacted], [redacted], where the appellant resides, and 
from the VA Medical Center (VAMC) Altoona, Pennsylvania, have 
been associated with the claims file.  These records reveal 
that in October 1991 the appellant complained of watery eyes 
and difficulty reading.  He requested an eye consultation.  
In June 1994 the appellant complained of blurred vision in 
his left eye.  Examination showed the left eye to be highly 
myopic.  Vision in his left eye was correctable only to 
20/60.  On May 7, 1996, the appellant was treated at the 
refraction clinic for complaints of blurred vision in his 
left eye.  He stated that he had never worn glasses before.  
He stated that he especially needed correction for "close 
reading."  On May 17, 1996, the appellant appeared for a 
"re-check" for bilateral cataracts due to his history of 
insulin-dependent diabetes mellitus.  Uncorrected vision in 
his left eye was 4/200.  In June 1996 the appellant was 
examined for the possible start of a cataract in his left 
eye.  The appellant was unable to read without correcting the 
vision in his left eye.  There was an early cataract as 
before.  In March 1997 the appellant's left eye vision was 
20/1600.  He was diagnosed as having diabetic cataracts.  In 
October 1997 the appellant was found to have sebaceous cysts 
on his eyelids.

In a July 1997 statement, D. M. E., the appellant's sister-
in-law, stated that the appellant had been unable to see 
properly out of "the one eye" for as long as she had known 
him.  She explained that she had been married to the one of 
appellant's brothers for approximately 35 years.  In a July 
1997 statement, B. E., the appellant's sister-in-law, stated 
that the appellant had had a "bad left eye" for as long as 
she had known him.  She explained that she had known the 
appellant for 33 years.  In a July 1997 statement, H. R. R. 
(Mr. R.), the appellant's uncle and the company commander 
during the appellant's Army Reserve military service, stated 
that, although he had no first-hand knowledge of whether the 
appellant's "eye problem" had begun during active service, 
the appellant had always indicated that it had.  Mr. R. added 
that over the previous thirty-five years he had often noticed 
that the appellant had to hold documents approximately six 
inches from his face in order to read them.  Along with the 
statements, the appellant submitted color photographs of his 
face.  He explained that the photographs depicted a "large 
tumor growing in [his] left eye."

At an October 1997 VA visual examination in October 1997, the 
appellant complained of some early diabetic retinopathy of 
the left eye.  Uncorrected visual acuity of the right eye was 
recorded as 20/40 and the left eye was 5/200.  The appellant 
did not bring glasses with him.  External examination was 
within normal limits.  There were bilateral cataracts.  
Sebaceous cysts were observed on both the left and right 
eyelids.  The appellant was diagnosed as suffering from 
anisometropia and bilateral sebaceous cysts of the eyelids.

In a November 1997 statement, D. M. E. stated that the 
appellant had had a "bad eye" for as long as she had known 
him.  He had always had to hold pictures close to his face to 
view them.  He continued to have difficulty even with 
eyeglasses.  In a November 1997 statement, the appellant 
stated that he had suffered a broken blood vessel behind his 
left eye in 1961 and had had blurred vision ever since that 
injury.

In a June 1998 memorandum, the appellant's representative 
asserted that the February 1963 examination report, showing 
the vision in the appellant's left eye to be 20/20, must be 
erroneous.  In his February 1999 substantive appeal, the 
appellant asserted that his left eye, not his right eye, had 
been injured on March 21, 1961.  The appellant also contended 
that the February 1963 examination report, showing vision in 
his left eye to be 20/20, must be erroneous.  In a March 1999 
statement, the appellant reiterated that the February 1963 
examination report was erroneous and added that examination 
reports in 1956 and 1961 correctly showed that his vision in 
his left eye was 20/200.

At an April 1999 hearing, the appellant testified that the 
vision in his left eye had been blurred for approximately 43 
years.  He stated that he had to wear contact lenses for 
correction because he was unable to wear eyeglasses.  He 
stated that the February 1963 examination report, showing 
vision in his left eye to be 20/20, must be erroneous.  He 
stated that he had had not sought medical treatment for his 
vision difficulties.  The appellant also testified that he 
had been poked in his left eye in 1961.

At a May 2001 hearing, the appellant testified that he had no 
difficulty with his left eye prior to his entry into military 
service.  He stated that he began having difficulty with the 
vision in his left eye in March 1961 when he was treated for 
a broken blood vessel in that eye.  He was advised to apply a 
hot compress to the eye.  He was uncertain, but he recalled 
that he had injured his eye when he had fallen.  He stated 
that he had had blurry vision since that episode.  His vision 
did not improve thereafter.  He stated that he was unable to 
wear eyeglasses because he had double vision with them.  He 
explained that the left eye condition for which he was 
seeking service connection was a vision problem-blurry 
vision.

At an April 2002 VA eye examination, the appellant's 
uncorrected near vision was recorded as 20/50 in the right 
eye and 20/50 in the left eye.  The appellant's uncorrected 
distance vision was recorded as 20/30 in the right eye and 
20/200 in the left eye.  He did not bring his contact lenses; 
therefore, his corrected vision was not recorded.  External 
examination was within normal limits.  A vitreous detachment 
was noted in the left eye.  The physician diagnosed vitreous 
detachment, myopia, and presbyopia.

In November 2002, a VA optometrist reviewed the appellant's 
claims folder.  He noted that the appellant was diagnosed 
with slight myopia in the left eye in June 1956.  Uncorrected 
visual acuity in the left eye was 20/40.  Eye examination in 
October 1960 revealed uncorrected visual acuity in the left 
eye to be 20/200 with best corrected vision of 20/20.  The 
examiner opined that "the only defect to the left eye [was] 
refractive error at that point in time."  He stated that it 
was impossible to determine the cause of the progression of 
myopia in the left eye.  An examination report dated in 
February 1963 showed visual acuity of 20/20 in the left eye.  
The examiner stated, "[W]ith no associated injury or 
complaint around the time of visual change between June and 
December of 1956, I am unable to determine . . . whether . . 
. the visual change coincides with or is the result of active 
duty."  The examiner added that the appellant appeared to 
have had a progression of myopia in the six months in 
question and that, without detailed medical records stating 
the cause of progression of myopia during that period, it was 
impossible to speculate why that progression occurred.  The 
diagnoses were posterior vitreous detachment, first noted in 
July 2002; myopia, greater in the left eye than in the right 
eye and first noted in June 1956; and presbyopia, first noted 
in May 1996.  The examiner explained that posterior vitreous 
detachment was a natural aging progression of the eye.

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002); see also 38 C.F.R. § 3.102, 3.156(a), 
3.159, 3.326(a) (2002) (VA regulations implementing the 
VCAA).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2002).  Information means non-evidentiary facts, such as the 
veteran's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  38 C.F.R. § 3.159(a)(5) (2002).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, 
38 U.S.C.A. § 5100 et seq. (West 2002); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); VAOPGCPREC 11-2000 (Nov. 
27, 2000) (determining that the VCAA is more favorable to 
claimants than the law in effect prior to its enactment).  As 
discussed below, the RO fulfilled its duties to inform and 
assist the appellant on this claim.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
appellant is not prejudiced by appellate review.

Sufficient information concerning the appellant was of record 
at the time that he filed his claim.  In a March 13, 2002 
letter, the RO informed the appellant of the type of evidence 
needed to substantiate his claim.  The RO also informed the 
appellant that VA would assist in obtaining identified 
records, but that it was his duty to give enough information 
to obtain the additional records and to make sure the records 
were received by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes that the discussions in the letter informed the 
appellant of the information and evidence needed to 
substantiate this claim and complied with VA's notification 
requirements.

As for VA's duty to assist a veteran, Medical records from 
the [redacted] and from the VAMC Altoona, 
Pennsylvania, have been obtained.  There is no indication 
that relevant (i.e., pertaining to treatment for the claimed 
disability) records exist that have not been obtained.  In a 
March 2002 statement, the appellant stated that he had no 
additional medical evidence to submit.  As for VA's duty to 
obtain any medical examinations, the appellant was provided 
examinations by an ophthalmologist in October 1997 and April 
2002, and in November 2002 another physician examined the 
claims folder and provided a medical opinion as to the 
relationship between the appellant's current disabilities of 
his left eye and his military service.  

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  Further, the RO's efforts 
have complied with the instructions contained in the August 
2001 Remand from the Board.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  A remand or further development of this 
claim would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant in 
this case.  Further development and further expending of VA's 
resources is not warranted.  Any "error" to the appellant 
resulting from this Board decision does not affect the merits 
of his claim or his substantive rights, for the reasons 
discussed above, and is therefore harmless.  See 38 C.F.R. 
§ 20.1102 (2002).  Having determined that the duties to 
inform and assist the appellant have been fulfilled, the 
Board must assess the credibility, and therefore the 
probative value of proffered evidence of record in its whole.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. 
Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2002).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when:  (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. § 
3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

Refractive error of the eye is not a disease or injury within 
the meaning of applicable legislation providing compensation 
benefits.  38 C.F.R. §§ 3.303(c); 4.9 (2002).

The Board agrees with the appellant and his representative 
that the February 1963 examination report showing the 
appellant's vision in his left eye as 20/20 must be incorrect 
at least to the extent that that figure represents the 
appellant's uncorrected visual acuity.  Further, that 
document is not necessary to the Board's reason and bases for 
its determination.  Accordingly, that examination report will 
be afforded no weight in the Board's consideration of this 
case.

With regard to the appellant's contention that his service 
medical records show incorrectly an injury to his right eye 
rather than his left eye, the Board rejects the appellant's 
contention.  The injury to his right eye was noted in 1961 in 
two medical records by two separate medical professionals.  
The appellant's recollection to the contrary, more than 30 
years later, is accorded less weight.  The appellant 
acknowledged throughout his testimony at both hearings that 
he had difficulty recalling specific events during his 
military service due the long passage of time since then.  
Regardless of whether the Board accepts the appellant's 
contention on this point, the outcome of this decision would 
remain unchanged.  Even if the Board were to find that the 
appellant's left eye, not his right eye, was injured, the 
records otherwise show that the vision in the appellant's 
left eye did not worsen as a result of that injury.  Prior to 
the injury the vision in the appellant's left eye was twice 
shown-in December 1956 and in October 1960-to have been 
20/200.  On the day that the appellant was treated for the 
injury, March 21, 1961, the vision in the appellant's left 
eye was noted to be 20/200, unchanged from the next most 
recent results.

The appellant contends that his vision worsened during 
service.  The November 2002 opinion by a VA examiner 
indicates that the appellant's current disabilities of his 
left eye are myopia, presbyopia, and vitreous detachment.  
With regard to presbyopia and vitreous detachment, the 
examiner notes that they were first noted many years after 
service.  With regard to vitreous detachment, the examiner 
further explained that vitreous detachment was a natural 
aging process of the eye.  Accordingly, the Board finds that 
the preponderance of the evidence shows that presbyopia and 
vitreous detachment of the left eye were not incurred in 
service or within any relevant presumptive period thereafter.  
The medical evidence indicates that they are not related to 
his military service.

With regard to the appellant's myopia, the examiner noted 
that myopia was first shown at the appellant's entrance into 
service in June 1956.  The examiner noted that the 
appellant's myopia did progress from June 1956 to December 
1956, during the appellant's military service.  The 
appellant's vision in his left eye declined from 20/40 to 
20/200.  Because the appellant's service medical records show 
that he did not have any eye injuries or eye problems during 
this period, the examiner found it impossible to speculate 
why that progression in the appellant's myopia occurred.  
However, the examiner did note that the only defect to the 
left eye in December 1956 was refractive error.  Because 
refractive error is considered not a disability under the 
law, the law is dispositive.  "[W]here the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the [Board] terminated because of the absence of 
legal merit or the lack of entitlement under the law."  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, 
the claim for service connection for defective vision based 
upon refractive error is denied because refractive error of 
the eye is not a disability for which service connection may 
be granted.  38 C.F.R. §§ 3.303(c); 4.9 (2002).


ORDER

Entitlement to service connection for impaired vision based 
upon refractive error is denied.

Entitlement to service connection for a left eye disability, 
to include presbyopia and vitreous detachment, is denied.


	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 

